Citation Nr: 1003047	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1960 and from October 1961 to August 1962.  His DD 
Forms 214 show that he did not have any foreign or sea 
service, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the RO that, in 
pertinent part, granted service connection for bilateral 
hearing loss, assigned a 10 percent evaluation therefor, and 
denied service connection for alcoholism and peripheral 
neuropathy.

In July 2006, the Veteran expressed disagreement with the 
RO's January 2006 decision to assign a 10 percent rating for 
service-connected tinnitus.  Subsequently, however, in March 
2009, he made a written submission wherein he stated, in 
pertinent part, "I am now respectfully requesting that my 
compensation for . . . my tinnitus stay at 10%."  (Emphases 
in original.)  Inasmuch as the Veteran has stated that he is 
no longer seeking a higher evaluation for tinnitus, no 
further action on that issue is required.  38 C.F.R. 
§ 20.204.  

The Veteran filed claims for service connection for Meniere's 
syndrome and posttraumatic stress disorder (PTSD) in November 
2007 and March 2008, respectively.  The RO denied the claim 
for service connection for Meniere's syndrome in November 
2008.  The Veteran was notified of the decision, and of his 
appellate rights, but there is nothing in the record before 
the Board to show that he initiated an appeal within one 
year.  38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.1103.  
Later, by a written statement dated in July 2009, he withdrew 
his claim for service connection for PTSD.  The only issues 
developed for the Board's present consideration are as set 
forth above, on the title page.

Finally, as is discussed below, subsequent to a November 2009 
hearing before the undersigned, additional evidence was 
received.  This appears to concern Meniere's syndrome.  It is 
unclear if this is an attempt to reopen a claim for that 
disorder.  If so, appellant should do so at the RO.  As 
noted, that issue is not before the Board at this time.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's auditory acuity is no worse 
than level V in the right ear and no worse than level IV in 
the left ear.

2.  The Veteran has a history of alcohol abuse.  He filed his 
claim for service connection for alcoholism in August 2005.  
He is not service-connected for any psychiatric disorder.

3.  The Veteran has peripheral neuropathy.  The disability is 
not shown to have been manifested to a compensable degree 
during the one-year period following his separation from 
active service.  The law precludes service connection for 
disabilities attributable to alcohol abuse, and no credible, 
competent evidence has been received to show that the 
disorder may otherwise be associated with an event, injury, 
or disease in service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2.  The Veteran's alcoholism was not incurred in the line of 
duty and is not a disability for which compensation may be 
paid.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2009).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service; nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial evaluation for bilateral 
hearing loss.  He also seeks to establish service connection 
for alcoholism and peripheral neuropathy.  He says that he 
began drinking in service in 1959 as a result of orders he 
received from superiors to engage in undercover criminal 
operations that required him to socialize in bars.  He says 
that his use of alcohol in that capacity grew into an 
addiction and that he became an alcoholic.  He maintains that 
he now has peripheral neuropathy attributable to alcoholism 
that began in service.

I.  Preliminary Matters

A.  Additional Evidence

The RO last furnished the Veteran a supplemental statement of 
the case (SSOC) relative to the issues here on appeal in 
April 2009.  Thereafter, the Veteran submitted additional 
evidence.  The Board has reviewed that evidence and finds 
that it is duplicative and/or does not contain any meaningful 
information that bears on the outcome of the present appeal.  
Accordingly, there is no need to return the case to the 
agency of original jurisdiction (AOJ) for preparation of 
another SSOC.  See 38 C.F.R. § 19.31 (2009).



B.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in September 2005, November 2005, June 2006, and 
January 2009, the RO informed the Veteran of the information 
and evidence required to substantiate his claims and of his 
and VA's respective duties for obtaining the information and 
evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  Although the totality of the required 
notice was not provided until after his claims were initially 
adjudicated, the claims were subsequently re-adjudicated in 
an April 2009 SSOC, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action 
is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of post-service private 
and VA medical treatment and reports from the Social Security 
Administration.  He has also been afforded multiple VA 
examinations for purposes of evaluating the severity of his 
hearing loss.  Although the Veteran has advanced argument to 
the effect that the most recent of those examinations 
(conducted in February 2009) is inadequate because acoustic 
reflex testing could not then be completed, the results of 
such testing play no part in VA's evaluation of hearing 
disabilities.  The only data necessary for the proper 
evaluation of such disabilities are puretone audiometry and 
speech discrimination test data.  See discussion, Part II.A, 
infra.  Inasmuch as all of the VA examination reports of 
record, including the report of the February 2009 
examination, contain that data, the Board finds the 
examinations adequate.

The Board recognizes that no formal VA medical opinion has 
been obtained with respect to the etiology of the Veteran's 
alcoholism or peripheral neuropathy.  The Board notes, 
however, that the law precludes service connection for 
alcohol abuse, and disabilities attributable thereto, and 
that the record is completely devoid of any credible, 
competent evidence to show that the Veteran's peripheral 
neuropathy may be associated with an event, injury, or 
disease in service.  See discussion, Part II.B., infra.  
Under the circumstances, no VA examination and/or opinion is 
necessary.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (holding, in part, that an examination may be 
required under the provisions of 38 C.F.R. § 3.159(c)(4) if 
the record on appeal contains medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation)  Accordingly, and because the 
Veteran has not adequately identified and/or provided 
releases for any other evidence, relevant to these particular 
claims, that exists and can be procured, no further 
development action is required.

II.  The Merits of the Veteran's Appeal

A.  Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Hearing loss is evaluated under Diagnostic Code 6100.  The 
condition is normally rated on the basis of controlled speech 
discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2009).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this 
manner.  For example, where the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman 
numeral designation for that ear is taken from either Table 
VI or VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2009).  See also 38 C.F.R. §§ 4.85(c) 
and 4.86(b) (indicating that alternative methodologies also 
apply when the examiner certifies that use of the speech 
discrimination test is not appropriate or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz).

In the present case, the evidence of record shows that the 
Veteran has undergone testing for auditory acuity on at least 
six occasions over the course of the last several years; in 
December 2004, November 2005 (twice), July 2006, February 
2008, and February 2009.

In December 2004, VA testing revealed puretone thresholds of 
35, 45, 45, and 60 decibels in the Veteran's right ear and 
35, 45, 45, and 65 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 46.25 for the right ear and 47.5 for the left 
ear.)  Additionally, he had speech discrimination scores of 
100 percent, bilaterally.  Under 38 C.F.R. § 4.85 and Table 
VI, those results correspond to level I acuity for both ears.

On November 16, 2005, VA testing revealed puretone thresholds 
of 35, 35, 40, and 55 decibels in the Veteran's right ear and 
35, 45, 50, and 65 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 41.25 for the right ear and 48.75 for the left 
ear.)  Additionally, he had speech discrimination scores of 
60 percent in the right ear and 72 percent in the left.  
Under 38 C.F.R. § 4.85 and Table VI, those results correspond 
to level V acuity for the right ear and level IV acuity for 
the left; which, in turn, warrants a 10 percent rating under 
Table VII.

On November 25, 2005, testing by a private examiner, C.S., 
D.O., produced puretone thresholds of 85, 95, 90, and 90 
decibels in the Veteran's right ear and 75, 80, 80, and 100 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 90 
for the right ear and 83.75 for the left ear.)  Additionally, 
he had speech discrimination scores of 88 percent, 
bilaterally.  Under 38 C.F.R. § 4.86(a) and Table VIa, those 
results correspond to level VIII acuity, bilaterally; which, 
in turn, would ordinarily warrant a 50 percent rating under 
Table VII.  The examiner noted, however, that the Veteran's 
"responses to tones were a little inconsistent due to his 
not feeling well."

In July 2006, VA testing revealed puretone thresholds of 35, 
35, 40, and 55 decibels in the Veteran's right ear and 30, 
40, 45, and 60 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 41.25 for the right ear and 43.75 for the left 
ear.)  Additionally, he had speech discrimination scores of 
80 percent in the right ear and 92 percent in the left.  
Under 38 C.F.R. § 4.85 and Table VI, those results correspond 
to level III acuity for the right ear and level I acuity for 
the left; which, in turn, warrants a zero percent rating 
under Table VII.

In February 2008, VA testing revealed puretone thresholds of 
40, 40, 40, and 55 decibels in the Veteran's right ear and 
40, 45, 50, and 65 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 43.75 for the right ear and 50 for the left 
ear.)  Additionally, he had speech discrimination scores of 
84 percent in the right ear and 80 percent in the left.  
Under 38 C.F.R. § 4.85 and Table VI, those results correspond 
to level II acuity for the right ear and level IV acuity for 
the left; which, in turn, warrants a 10 percent rating under 
Table VII.

In February 2009, VA testing revealed puretone thresholds of 
40, 40, 40, and 60 decibels in the Veteran's right ear and 
40, 45, 45, and 70 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 45 for the right ear and 50 for the left ear.)  
Additionally, he had speech discrimination scores of 80 
percent in the right ear and 100 percent in the left.  Under 
38 C.F.R. § 4.85 and Table VI, those results correspond to 
level III acuity for the right ear and level I acuity for the 
left; which, in turn, warrants a zero percent rating under 
Table VII.

Following review of the evidence, and the applicable law and 
regulations, it is the Board's conclusion that the 
preponderance of the evidence is against the Veteran's claim 
for an initial rating in excess of 10 percent for bilateral 
hearing loss.  Although the private report from November 2005 
appears to reflect a greater degree of impairment, the 
puretone thresholds recorded in that report are patently 
inconsistent with the results obtained on all of the other 
examinations of record, including the closely contemporaneous 
VA examination conducted little more than a week earlier.  
Indeed, the private examiner himself noted that the Veteran 
was not feeling well at the time of testing, and that his 
responses to tones were inconsistent.  Under the 
circumstances, the private puretone threshold data cannot be 
accepted as valid.  As set forth above, the remaining, and 
more probative reports, clearly demonstrate entitlement to 
nothing more than a 10 percent rating.

In arriving at this conclusion, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
It is the Board's conclusion, however, that none of the 
probative evidence demonstrates that his hearing disability 
has ever been more than 10 percent disabling since the time 
that he filed the underlying claim for service connection.  
No higher rating is warranted on a "staged" basis.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's reported symptoms, consisting of 
difficulty with auditory acuity and decreased speech 
discrimination, are fully contemplated by the schedular 
rating criteria.  There is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 
111 (2008).

B.  Alcoholism and Peripheral Neuropathy

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Generally, in 
order to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).

If a veteran serves 90 days or more of continuous active 
service after December 31, 1946, and an organic disease of 
the nervous system-such as peripheral neuropathy-becomes 
manifest to a degree of 10 percent or more during the one-
year period following his separation from that service, 
service connection for the condition may be established on a 
presumptive basis, notwithstanding that there is no in-
service record of the disorder.  See 38 U.S.C.A. § 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  The 
presumption may be rebutted by affirmative and competent 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 
38 C.F.R. § 3.307(d) (2009).  Service connection can also be 
established on a "secondary" basis where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Under current law, effective for claims filed after October 
31, 1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty 
if the injury or disease is a result of the person's abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. §§ 3.1, 3.301(d) (2009).  This includes primary 
alcohol abuse that develops during service, see, e.g., Davis 
v. Principi, 17 Vet. App. 54, 57 (2003), as well as any 
injury or disease that arises from the abuse of alcohol.  
38 C.F.R. § 3.301(d) (2009); VAOPGCPREC 7-99.  But see Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service 
connected may be established for alcohol or drug abuse 
secondary to a service-connected psychiatric disability).  
"Alcohol abuse" is defined as "the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user."  
38 C.F.R. § 3.301(d) (2009).

In the present case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for alcoholism.  The available evidence shows that 
the Veteran does, in fact, have a history of alcoholism.  
However, it is not entirely clear from the objective evidence 
when his abuse of alcohol began.  He has testified that he 
began to drink excessively during service as early as 1959, 
and there is a service department report of record that shows 
he was reduced in rank during service in April 1962 due to 
"disorderly conduct."  His service records are completely 
silent with respect to any overt references to alcohol abuse, 
however, and the earliest mention of such abuse is contained 
in a letter from J.S., M.D., dated in March 1976, which 
suggests that the Veteran was at that time in recovery.

Even assuming the Veteran's alcohol abuse had its onset 
during (and not after) service, service connection for 
alcoholism cannot be granted.  His service records contain 
absolutely no support for his assertion that he was ordered 
to engage in undercover criminal operations during his first 
period of service or that, even if he had been so ordered, he 
was compelled to drink excessively as a result.  His alcohol 
abuse is not shown to bear any relationship to a service-
connected psychiatric disorder, so as to permit secondary 
service connection under Allen, and the evidence shows that 
his claim for service connection was filed after October 31, 
1990 (in August 2005).  Under the circumstances, the Board 
must conclude that the Veteran's alcoholism was not incurred 
in the line of duty and, therefore, is not a disability for 
which compensation may be paid.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
peripheral neuropathy.  The available evidence shows that he 
has been diagnosed with peripheral neuropathy.  His service 
records are silent for any mention of neuropathy, however, 
and it is not shown to have been manifested to a compensable 
degree during the one-year period following his discharge 
from either of his periods of service.  The evidence does not 
show, and the Veteran does not contend, that he has had 
continuity of symptoms since service, and no credible, 
competent evidence has been received to show that the 
disability may otherwise be associated with an event, injury, 
or disease in service.  Even if the Veteran is correct that 
his peripheral neuropathy is due to past alcohol abuse, his 
claim for service connection cannot be granted.  As noted 
above, the law precludes service connection for both primary 
alcohol abuse and for any injury or disease that arises from 
that abuse.  The appeal must be denied.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.

Service connection for alcoholism is denied.

Service connection for peripheral neuropathy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


